DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-11, and 15-19,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 107337041).
Wang et al. disclose a system and method of monitoring a door of an elevator car within an elevator system, the method comprising: detecting a first plurality of accelerations along an X-axis of the elevator system during a first time period (as discussed in the description:   “The hardware mounting mode, the elevator door opening process acceleration sensor X axis data of the change rule is as follows: the static state, increasing going acceleration, forward acceleration is increasing, static state, namely the first opening operation comprises accelerating and decelerating process of one time. closing process is the inverse process of the door. program is designed, according to the motion characteristics of the acquisition process”);  detecting a second plurality of accelerations along a Y-axis of the elevator system during the first time period (as discussed in the description:  “The hardware mounting way, elevator upward change rule of the acceleration sensor Y axis data is static state, increasing going acceleration, uniform velocity state, increasing positive going acceleration, static state, namely the first uplink operation comprises an elevator car acceleration, constant velocity, and deceleration process. downlink process is a reverse process of the uplink”); determining an absolute value of the first plurality of accelerations and determining an absolute value of the second plurality of accelerations (as discussed in the description: “The amplitude of motion of the elevator, the acceleration judging threshold of the elevator door is determined to be 20 mg, namely the amplitude of the sampling point absolute value exceeds 20 mg as an effective sampling point” and “The running speed and acceleration characteristics of the elevator, the elevator up and down acceleration threshold is determined to be 30 mg, namely the amplitude of the sampling point absolute value exceeds 30 mg as an effective sampling point. This design can better compatible operation rule of slow elevator and fast elevators”); determining a first summation of the absolute value of the first plurality of accelerations and the absolute value of the second plurality of accelerations (as discussed in the abstract; and as discussed in the description: the large test, according to the invention the data processing mode of the acceleration sensor is: each 5ms to finish a collected original data, and sum average of 5 point data, as a sampling point, the sampling rate of the signal is 25ms/point.  The amplitude of motion of the elevator, the acceleration judging threshold of the elevator door is determined to be 20 mg, namely the amplitude of the sampling point absolute value exceeds 20 mg as an effective sampling point. The running speed and acceleration characteristics of the elevator, the elevator up and down acceleration threshold is determined to be 30 mg, namely the amplitude of the sampling point absolute value exceeds 30 mg as an effective sampling point. This design can better compatible operation rule of slow elevator and fast elevators); and determining whether the door of the elevator car is in motion during the first time period by determining whether a maximum value of the first summation is greater than a threshold value (as discussed in the description:  The hardware mounting mode, the elevator door opening process acceleration sensor X axis data of the change rule is as follows: the static state, increasing going acceleration, forward acceleration is increasing, static state, namely the first opening operation comprises accelerating and decelerating process of one time. closing process is the inverse process of the door. program is designed, according to the motion characteristics of the acquisition process and The amplitude of motion of the elevator, the acceleration judging threshold of the elevator door is determined to be 20 mg, namely the amplitude of the sampling point absolute value exceeds 20 mg as an effective sampling point.)
Wang et al. disclose the system and method, further comprising: adjusting the threshold value if the maximum value of the first summation is less than a selected value (abstract).
Wang et al. disclose the system and method, further comprising: determining that the maximum value of the first summation is greater than a threshold value; and determining that a door of the elevator car is in motion during the first time period when the maximum value of the first summation is greater than a threshold value (as discussed in the description:  “Preferably, it further comprises process of judging switch: opening when the negative amplitude value of the sampling points exceeds the door threshold, calibration is a negative acceleration is gradually increased, so as to judge the positive amplitude value of sampling point exceeds the door threshold, if it is, judging is in opening state; closing: when the positive amplitude value of the sampling points exceeds a correlation threshold, calibration of the forward acceleration are gradually increased, and then judging whether the negative amplitude value sampling point exceeds a closing threshold, if so, judging it is the closing state; opening threshold and closing threshold is 20 mg.”).
Wang et al. disclose the system and method further comprising: determining that the maximum value of the first summation is not greater than a threshold value; and determining that a door of the elevator car is not in motion during the first time period when the maximum value of the first summation is not greater than a threshold value (abstract; and as discussed in the description:  closing: when the positive amplitude value of the sampling points exceeds a correlation threshold, calibration of the forward acceleration are gradually increased, and then judging whether the negative amplitude value sampling point exceeds a closing threshold, if so, judging it is the closing state). 
Wang et al. disclose the system and  method, wherein the X-axis is perpendicular to a Z-axis of the elevator system, the Z-axis being parallel to a direction of travel of the elevator car, wherein the Y-axis is perpendicular to the X- axis and the Z-axis of the elevator system,  (as discussed in the description:  a three-axis acceleration sensor is mainly used for collecting elevator of uplink signal and downlink signal and stop signal, the door switch signal.)


Allowable Subject Matter
Claims 3-5 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF5/16/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837